Mr. Justice Rigau,
with whom Mr. Justice Torres Rigual joins, dissenting.
San Juan, Puerto Rico, March 9,1972
I feel under the obligation to dissent in order to follow the dictates of my conscience. I would rather not have to enter into the details which follow, but I have to do it to explain why I dissent. Otherwise, my dissent could seem capricious.
I believe that the circumstances of the instant case were such that appellant did not have a fair and impartial trial. I make myself clear in the course of this opinion.
As it is known, this Court is not necessarily bound to accept the findings of fact of the trial courts. The law itself provides that this Court is not a mere court of cassation, but that in order to prevent injustice it may take cognizance of all the facts and proceedings in the cases.1
The instant case is one of those cases where it is necessary for the Court to question, examine, and review the findings of fact of the trial court.
In this particular case, José Luis Lugo was charged with a violation of the Weapons Law, violation which allegedly consisted in that Lugo aimed a revolver at Attorney Wallace González.2 The only two witnesses were the complainant and the defendant. The complainant stated that the defendant aimed a revolver at him and the defendant said that that is not true. The facts allegedly occurred at defendant’s own home. In his visit to the defendant’s home, the father of the complainant accompanied the latter to the former’s house, but he did not testify at the trial.
In order to place this case in its actual perspective it *476is necessary to point out that the same is only an episode in a broader set of facts. In another case which is also a consequence of those facts, this Court summarized part of the same.3 In that case we set forth, in synthesis, that in May 1967, Archbishop Aponte Martinez retained the services of José Luis Lugo, appellant herein, as Administrator of the properties of the Catholic Church in Puerto Rico. As a result of several important discrepancies they had, which are already of public knowledge in Puerto Rico, the Archbishop discharged Lugo from his work.
Lugo thought his discharge was unjustified and he addressed a letter to the Archbishop dated August 15, 1967. In said letter Lugo stated that in the event that he did not receive an answer, he would send a copy of the same to a number of persons he mentioned there.
What we must decide in the case under our consideration now is whether or not the judgment appealed from should be reversed. In order to form a fair judgment about this, it is necessary to know the aforementioned facts and also to consider the facts set forth hereinafter. Only then could we appreciate to what appellant has been submitted and then only could it be established whether appellant had a fair and impartial trial in the case at bar.
Lugo’s letter to the Archbishop is dated August 15, 1967. On the 21st of that same month, the Archbishop filed before the Superior Court of San Juan, a complaint against Lugo, where he requested the court, among other things, to bar Lugo through an injunction, from publishing the above-mentioned letter. A Superior Court judge sustained the complaint and issued an injunction barring Lugo from publishing his writing. Said injunction was void because it constitutes a violation of the freedom of the press guaranteed by the Constitution of Puerto Rico and by the First Amendment of *477the Constitution of the United States. Said-injunction was an example of prior restraint and it could not prevail. The Supreme Court of Puerto Rico reversed said order in the aforementioned case of Aponte Martínez v. Lugo, supra.
While still pending in the aforementioned case the question of whether or not Lugo could publish his writing, Attorney González, then counsel for the Archbishop, called Lugo at his house, on September 1, 1967, and told him he wished to see him. They agreed to meet that day at noontime at Lugo’s residence, in Ward Cupey of Río Piedras, Puerto Rico. The meeting was held on the date and at the place indicated. Attorney González’ father accompanied him to Lugo’s residence.
After the usual greetings and while sitting at the dining room table at Lugo’s house, attorney González showed some documents to Lugo. These consisted of the following:
(1) A letter from the Archbishop, addressed to Lugo, telling him that the reason for the discharge was of an administrative nature, but that there was no reason of moral character whatsoever in said discharge; (2) a letter prepared for Lugo’s signature, addressed to the Archbishop, where Lugo would state that the properties of the church had been properly audited and that there was no anomaly whatsoever; (3) an agreement or release letter where the Archbishop and Lugo agreed not to sue each other in court, and (4) a writing addressed to the court to abandon action.
About this, Lugo testified as follows:
“So, I read the letter, I read the documents and I told him that I was not satisfied, I gave him my explanation and then he offered me an amount of money that he brought in order to settle said action then, well, he took a certain amount of money from his pocket and told me there was $7,000. After a while, just for security, $8,000, and he placed it on the table where he was sitting. So then I told him that ... I asked him where in that document did it appear that he was going to give me a certain amount of money so that I would settle the litigation or *478whatever this is called, then he told me that it did not appear at any place, that that was a secret between the Archbishop, Mr. Wallace González, and myself, the three of us.
Judge: Where was attorney González, senior, while you were talking?
A. He was on the porch of my house at a distance of about ten feet.
Go ahead.
A. I told him I did not think it was proper to talk about this case in such a manner that the money did not appear, as a receipt or a document....
Q. Witness, while this happened, where were you?
A. I was sitting at my dining room table which is about 6 feet long. I was at one end and he was at the other.
Q. He was at about 6 feet from you ?
A. Yes.
Go ahead.
A. I told him how was it possible that this remain a secret, that I thought that it was not proper. In the first place, that type of crookedness.” Tr. Ev. pp. 232-235.
When Lugo started to testify about those documents, the judge suggested to the prosecuting attorney to object on the basis that the papers themselves were the best evidence, but previously, when the witness for the prosecution testified about said documents, the judge remained silent. Tr. Ev. p. 232.
Coming back to the facts, it was on September 1, 1967, that attorney González visited Lugo and showed him the documents he had prepared in the event a compromise was arrived at in connection with the civil action between the Archbishop and Lugo. As it comes forth from the above-copied, Lugo disagreed and attorney González offered him the $7,000, but Lugo did not accept. It is at this stage of the events that, according to attorney Gonzalez’ version, Lugo, at gunpoint, got hold of the $7,000 in cash which attorney González carried.
According to attorney González’ testimony, after that he *479and his father took a taxicab and returned to San Juan. They came from Cupey to San Juan, but they did not stop at any of the police stations there are on the way to inform of the holdup of which, allegedly, the witness for the prosecution had been a victim. During the following 18 days he did not say anything to the police, despite the fact that — he affirms —$7,000 had been taken from him in his presence.
The civil case of injunction against Lugo was set for hearing on September 20, 1967. It was exactly the day before said hearing that the police was informed of the alleged holdup which occurred 18 days before and that night, September 19, 1967, Lugo was arrested at his home. Lugo described this in the following manner:
“A. They summoned me for September 20, for a hearing of the injunction, to be heard on September 20.
Q. Was it heard on that occasion?
A. Yes, sir, it was heard.
Q. I ask you whether you were charged with something on that occasion.
A. The previous night, September 19, 3 detectives went to my house with two warrants of arrest, one for § 8 and the other for § 32, where attorney Wallace González accused me of not having a license to possess a weapon.” Tr. Ev. p. 226.
The case for violation of § 8 of the Weapons Law was decided in favor of the defendant, for it was determined that there was no probable cause. Lugo had a license to possess a firearm. I think that this complaint was unjustified because it was very easy to prove, before it was filed, whether or not Lugo had a license to possess a weapon in his house.
Without any apparent reason they waited until nighttime to arrest him, in his home, creating thus a terrifying sensation of anxiety and defenselessness in his wife and his children. The arrest carried out at night made the situation more difficult for Lugo. In order to protect the persons who live in this society from the cruelty of an unnecessary arrest made during the night in the home of the person, Rule 10 of the *480Rules of Criminal Procedure provides that if the oifense charged is a felony, the arrest may be made at any time of the day or night, but if the oifense charged is a misdemeanor, the arrest cannot be made at night, unless the magistrate who issued the warrant shall so authorize it. In both cases the arrest may be made during the day.
The following dialogue which took place during the cross-examination of the witness for the prosecution, attorney González, sheds additional light on this whole situation:
“Attorney Belén Trujillo: Tell me whether or not it is true that the day following the filing of the complaint in the Superior Court, San Juan Part, before Judge Rivera Barreras, and in the presence of attorney Garcia Cabrera, you asked, you suggested to the defendant and his counsel that if he desisted from the injunction case you would, in turn, withdraw this complaint?
A. At no time did I tell the defendant that in turn . . . that that change could be made.” (Italics ours.) Tr. Ev. p. 80.
Up to this moment Lugo’s situation in this narrative is that he is being sued before the Superior Court in the injunction case and he is charged with two alleged violations of the Weapons Law, in one of which there was no probable cause and the other one is the case at bar. He was arrested the night of September 19,1967.
At this stage of the proceedings, on August 5, 1968, they retained the services of a private detective — according to the sworn statement of the detective himself — in order to make inquiries about Lugo.
On November 4, 1968, attorney González filed a complaint for undertaking of bail against Lugo.
The Superior Court had set for the 7th of that month of November the act of pronouncement of sentence in the case at bar. They arrested Lugo again on the 6th, this time again just the day before the day for which he was summoned for the hearing in court. This arrest of November 6, 1968, was *481based on the complaint for security to keep the peace filed on the 4th, despite the fact that since the same 4th the warrant of arrest was signed. Lugo was fixed a $3,000 bail for his freedom, bail which was later reduced to $500.
As it may be seen, the treatment towards Lugo was again unnecessarily severe. A person like appellant, with permanent domicile in Puerto Rico, with wife and six small children who live with him at his home, who also works in Puerto Rico, is not the type of person who is expected to leave the country in order to avoid trial. It is precisely for those cases that this Court amended, in 1966, Rule 218 of the Rules of Criminal Procedure in order to give express power to the magistrates to require bail only when necessary. In an official pronouncement of the Judicial Conference of the United States (National Conference on the Judiciary) of March 14, 1971, the following is said about that particular:
“Money bail should be replaced to a very large extent by the practice of releasing on their own recognizance as many persons as can reasonably be expected — in view of their roots in the community — to appear for trial.”
Also, for the above-mentioned reasons, a warrant of arrest did not seem necessary, but rather a summons could have been issued. Also on this particular the National Conference on the Judiciary has recommended the following:
“Except in the case of a serious crime committed by an adult, a summons or citation should be used in lieu of arrest.”4
It should also be noted that Lugo’s trial for the misdemeanor was not held at the District Court (despite the fact that Lugo requested the transfer for the District Court) as it is done with the other persons accused of a misdemeanor, but, on the contrary, it was held by the court without a jury *482in the Superior Court, where traditionally in Puerto Rico justice is more severe than in the District Courts.
When Lugo appeared before the court to be tried in the case at bar, he arrived accompanied by a presumption of innocence. The court had only two testimonies for consideration : that of the defendant himself, who denies that he aimed at him, and that of the witness for the prosecution, who affirms it. The testimony of the witness for the prosecution in this specific case could properly have been subject to reasonable doubt. The witness for the prosecution in the instant case was also the complainant who filed complaint against Lugo (in the case of undertaking of bail) and he was the attorney for the plaintiff who sued Lugo (the case of injunction). Even the most calm and honorable persons may be mistaken, against their own will, as a result of a momentary passion. I understand that before an impartial trier, all that, together with the clearly conflicting nature of the evidence, must have given rise to a reasonable doubt which, in addition to the presumption of innocence, should have concluded in a judgment of acquittal.
Also important is the fact that in the action for security to keep the peace, Lugo was able to present five distinguished persons of excellent prestige in the community, as witnesses on his character. In the ease at bar itself the report of the probation officer is highly favorable to appellant.
A spontaneous expression of the judge in an exchange with the prosecuting attorney in the case at bar, lets us guess the psychology which permeated the atmosphere in which this case was heard. The judge said:
“Considering the public interest involved in this case, despite the fact that we have departed from the proceedings, we have wanted to seek to do justice to all the parties involved. . . .” (Italics ours.) Tr. Ev. IV, pp. 70-71.
*483It is not sufficient to want to do justice, nor to seek to do justice; much less wanting to seek to do justice; it is necessary to do justice.
Another example of that psychology which weighed on this proceeding is the following: The trial judge, despite the fact that on several occasions he stated that the report of the probation officer “is highly favorable” to the defendant;5 despite the fact that he stated that he would not grant a suspended sentence because he understood that he was not empowered to grant it; despite the fact that he said “if we were empowered by law, we would grant him the right to a suspended sentence” (Tr. Ev. IV, p. 104); and despite the fact that he stated that “God grant” that the Supreme Court concludes “that we erred in our appraisal of the Suspended Sentence Act” (Tr. Ev. IV, p. 110), in sentencing him he imposed a penalty of six months in jail, when he could have imposed upon him the minimum, which is SO days. 25 L.P.R.A. § 442 (b) and 25 L.P.R.A. § 451.
I consider that the statement made by appellant to the trial judge when the latter was ready to pronounce sentence is pathetic. The incident is as follows:
“Judge: Lugo, do you want to say something before I pronounce sentence?
Defendant: I wish you would let me say something because an incident which is connected with this same matter took place.
Judge: You are warned that any statement that you make ... I advise you to ask your counsel’s advice first, because any statement in the proceeding .. .
Defendant: I would like to mention to you so that you know, that the court may know how I have been persecuted since the beginning of this case, since its origin.... Look, Your Honor, last year on September 19, when they arrested me, that they charged me with §§ 8 and 32, the next day, on September 20, the injunction was to be heard. On November 6 they arrested me again in my house under a complaint of coercion or for security to keep *484the peace, when today is the day when sentence was to be pronounced for me. They asked the court to fix me a high bail, they fixed a $3,000 bail, and I went to the judge and explained the case, the information which is here, and they reduced the bail to $500 and he gave me until today to furnish bail. Attorney Wallace González filed the complaint.
Judge: On what date?
Defendant: Yesterday.
Judge: Go ahead.
Defendant: Attorney Wallace González filed the complaint against me because a private detective who passed himself off as a friend of mine was present at all times, and on the first day I met him I noticed he was coming with something; on several occasions he told me that he knew you, Your Honor, because you were a member of the Lodge and he was a member of the Lodge and he could help me in this case. I always kept my mouth shut because I thought that this individual was looking for something. Later on this man visited me at my house, do you understand, under the conditions in which I and my wife were, he suggested to bring a nurse to take care of my wife who was sick and he offered a certain amount of money, and later on I took him to attorney Raúl Torres González, that he could intercede with Wallace to arrange this matter. This man and Wallace González charged me with planning a murder, a mass murder, I am going to murder attorney Wallace González Oliver for having filed a complaint against me, after you sentence me, he charges that I am going to murder attorney Francisco Gon-zález, his father, he charges that I am going to murder the Archbishop. I wish you would read and see this, such an unfair complaint that this man makes. I can prove, Your Honor, that in the action for damages that it says that that amount was for attorney’s fees, that he gave to attorney Wallace González, and he charges that I took that money from him. Now this man keeps this persecution, I have six children, among them the youngest who was born 60 days ago, how can you expect that I can go and plan a mass murder, as is the case in which this man accuses me here, and this private detective who signs that sworn statement to keep this persecution. I think I have some type of protection because this is something unjustified, Your Honor. I wish you would read this complaint, what this man explains, *485attorney Wallace González Oliver, and which he signs m his own hand which is the most absurd thing one can imagine. The only offense I have committed has been to clarify the financial position of how the money of the catholic class is used. That is the only wrong thing I have done, I have done it as a catholic, who practices his religion and a fervent one.”6 Tr. Ev. IV, pp. 118-119, 122-125. (Italics ours.)
In the light of the circumstances I have described, I understand that in the instant case the defendant was tried in an atmosphere charged with emotion which undoubtedly, involuntarily clouded the sound discretion of the trial judge. In similar cases where the emotion has been less, we have reversed judgments because we have found that the defendant did not have a fair and impartial trial. I am convinced that in the instant case the fair thing to do is to reverse the judgment appealed from. I do not think that the defendant had a fair and impartial trial; I feel that in the same there are sufficient elements to create reasonable doubt; and I believe that the due process of law was only observed pro forma. Under those circumstances, it is not fair to send a man to jail. I think we have never done it before.
I — I
I have read the separate opinion of the distinguished Brother. I consider that I should detail some particulars mentioned therein.
In said opinion it is said that the evidence was conflicting only insofar as to whether or not appellant aimed the revolver and that there is no discrepancy about the other factors. Precisely. If the weapon has not been aimed, the offense has not been committed, notwithstanding that “there is no dis*486crepancy about the other factors.” My position is that all the other factors are irrelevant to the effect of convicting appellant in the instant case and that all said factors created an atmosphere which did not render the trial impartial. Cf. Fournier v. People of Puerto Rico, 281 F.2d 888 (1960); cert. denied, 364 U.S. 915 (1960).
It is also set forth in the separate opinion that appellant took out the revolver and laid it on the table. In my opinion there is a great difference between taking out a revolver from a pocket or from a holster and placing it on the table in the middle of a transaction, or taking it out incidentally, while rummaging in a satchel or portfolio to take out some documents. Let us see the following.
The prosecuting attorney asked Lugo whether it was true that he testified “I placed the satchel on the table, then inside the satchel there was a revolver. I laid the revolver on the table and I handed him the documents and I told him to please leave my house.” Without hesitating, Lugo answered, “Yes, sir, I testified that.” Tr. Ev. case M-67-1990, pp. 352-353. When they asked Lugo why he had taken out the revolver, his answer was “well, because when I was taking out the documents it was inside the documents.”
It appears from the testimony that the revolver and the documents were in the satchel and that Lugo took out the revolver just as he could have taken out any other object which might be therein (a book, a thermos bottle, etc.) and he laid it on the table and he took out the documents in question. I think that the spontaneity and veracity of Lugo’s testimony is evident. Had he been an evil person he could have denied that he placed the revolver on the table. However, he did not deny it. Obviously, to place a revolver lawfully possessed on a table in one’s own residence is not an offense.
In the opinion it is set forth that it is not fair to use a rule which is tantamount to a strait jacket for a witness *487because he is also an attorney. I think it is not necessary to say that I have never maintained such an idea. A basic idea guides me through all this matter. This is that the mission of the law is to perform justice, and we are dealing with that here.
The separate opinion mentions the faith in the integrity of the judges. I think that is irrelevant. I also share that faith. What happens is that that integrity is not questioned here in any manner whatsoever. Precisely, in this opinion I have stated that the trial judge, in my opinion, erred “undoubtedly, involuntarily.” But even if I had not made that exception, by any chance are we going to believe that when a judge dissents, or when an attorney assigns errors, that is tantamount to not trusting the integrity of the judges? The only thing which that implies when it is done is that one thinks that the other is wrong. In no manner whatsoever is the integrity of the judge or of the court from whom or from which dissent or appeal is taken, put at stake or in doubt. Neither are we going to fall in the error of believing that because the judges are honest, they are infallible. It must be understood that to question the fallibility is not the same thing as to question the integrity.
In the separate opinion it is argued that according to the conclusions of a judgment mentioned therein, the defendant had requested $89,000 and other things. In the first place, does that prove whether or not he aimed the revolver at the witness for the prosecution?
In the second place, in order to support that, some lines at p. 346 of the record in the civil case No. 67-4447 are cited. I think that the spontaneity and veracity of Lugo’s testimony can be gauged better if we start reading that incident in the previous page. It says thus:
“Q. That amount of eighty-nine thousand dollars alleged in the complaint and seven airplane fares' to be used by you and your family, explain that situation, if that is correct.
*488A. He should have, attorney González, in his brief case, if I am correct, he had a yellow pad like the one he has there, where he multiplied by ten years my annual salary, then he divided it by two and I think he told me that the result was from ninety, eighty, or seventy-five, more or less. Since I was not thinking about that question of money nor was he, how would I say ... as attorney, nor did I understand that he was talking as an attorney, as his counsel, I told him — ‘look, let us think about this and you call me on Monday.’ He told me — ‘let us do it that way because I am on vacation leave, but it is somewhat late.’ He had not had lunch yet, neither did I, but we kept on talking, then, when he accompanied me to the door of his house, he gave me his hand and greeted me, I, as a joke, told him — ‘tell Monsignor to send me something to make a trip,’ but I never mentioned fares to Hawaii. Why should I go to Hawaii when my family is here ?
Q. Are there many persons in your family?
A. I have five children, my wife, and myself.
Q. Are there seven?
A. Yes, sir, seven.
Judge: The joke was to give you how many fares?
A. To give me a fare to make a trip, I did not mention any amount of fares.
Q. You did not say how many?
A. No, sir.” Tr. Ev. II, pp. 345-346. (Italics ours.)
I consider that as a juridical methodology, especially in the penal field, the theory set forth in the separate opinion to the effect that “The interval — from exhibiting to aiming— seems too short for us, and evidently also for the judge who saw and heard the evidence.” The idea behind that statement, idea which was not concluded in said paragraph, seems to indicate that on account of that shortness of the interval from exhibiting to aiming we can assume that he aimed. Following that line of thought, there is a shorter interval between aiming and firing. Can we also assume that he fired? To send a man to prison because the interval between exhibiting and aiming is too short is something unheard of. *489As it is known, in criminal law the presumption is of the innocence and not of guilt of the defendant.
In essence, the position of the majority consists in relying on the manner in which the trial judge settled the conflict of the evidence. My position is that, in the light of the attendant circumstances in the case, which I have described before, the conflict of the evidence was wrongly settled by the trial court.
In view of the facts of the instant case it should not suffice, in my opinion, to rely on what the trial judge did. When it is a matter of doing justice and not merely of deciding abstract points of law, we are bound to firmly apply the bistoury of reason to the mantle in which the case is wrapped — all types of conclusions of the trial court — and to open it completely so that we can thus examine its entrails. Only thus can justice be made.
To do that is nothing new; there are a legion of cases in which we have done it: for example, in People v. Aletriz, 85 P.R.R. 621 (1962) (Pérez Pimentel) and in People v. Serrano Nieves, 93 P.R.R. 55 (1966) (Dávila), the Court went beyond the errors assigned on appeal and examined and passed on the evidence for the purpose of doing justice. In both cases the judgment appealed from was reversed. Recently, in Malavé v. Hospital de la Concepción, ante, p. 54 (1971) (Martínez Muñoz), the Court again reversed on the grounds that the trial judge weighed the evidence wrongly.
The law is a normative discipline, it tends to that which “should be.” It is not merely an unconcerned juridical science. Before the narrowness of mere formalism, it is proper to oppose the human and ethical contents which inform it. All the circumstances of the instant case constitute the substratum of the same. Therefore, to decide it on its real merits it is necessary, I think, to see it as a whole. Without malice for any party, with consideration to all, that is, just as God lets me see it, what I believe.
*490—0—

 4 L.P.R.A. § 36.


 Pursuant to § 32 of the Weapons Law, it is a misdemeanor to aim intentionally a firearm toward a person. 26 L.P.R.A. § 442(b).


 See Aponte Martínez v. Lugo, ante, p. 281.


 Institute of Judicial Administration Report, July 1971. In a similar sense, see Rule 7 (a) of the Rules of Criminal Procedure.


 Tr. Ev. IV, pp. 102, 103, 104, 105, 118.


 The leaders appearing at the beginning of what was stated by the defendant in what was copied above means that a dialogue between the judge, the prosecuting attorney, and the counsel, on whether or not the judge should allow Lugo to speak has been omitted for being considered unnecessary.